UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1172



DARRYL ALLMOND,

                                              Plaintiff - Appellant,

          versus


ALEXANDRIA SHERIFF’S DEPARTMENT; EDWARD J.
PROKOP,   Chief   Deputy;    JOHN   KAPETANIS,
Sergeant; GEORGE GRAY, Deputy; DARREN HINZMAN,
Deputy,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T.S. Ellis, III, District
Judge. (CA-02-309-A)


Submitted:   May 29, 2003                     Decided:   June 3, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl Allmond, Appellant Pro Se. Christina Kearney Saba, SHUFORD,
RUBIN & GIBNEY, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Darryl Allmond appeals the district court’s order denying his

motion for reconsideration in this 42 U.S.C. § 1983 (2000) action.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.   See Allmond v. Alexandria Sheriff’s Dep’t, No. CA-02-309-A

(E.D. Va. filed Jan. 22, 2003 & entered Jan. 23, 2003; Jan. 29,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                      2